Citation Nr: 0023539	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder claimed as a 
mental disorder.  


FINDINGS OF FACT

1.  The July 1983 rating decision, which denied service 
connection for a psychiatric disorder, was not appealed 
following the RO's issuance of notice of the denial to the 
veteran in August 1983.

2.  In a rating action, dated in December 1983, the RO 
continued and confirmed the July 1983 disallowance of the 
claim for service connection for a psychiatric disorder.  The 
veteran was notified, in a letter dated January 1984, of this 
adverse determination and of his appellate rights, but he did 
not initiate an appeal.

3.  The additional evidence submitted since the December 1983 
rating decision, while new, does not bear directly and 
substantially upon the subject matter of whether a 
psychiatric disorder was incurred or aggravated during the 
veteran's active military service, and when considered alone 
or together with all of the evidence, both old and new, it 
has no significant effect upon the facts previously 
considered.




CONCLUSIONS OF LAW

1.  The July and December 1983 rating decisions, which denied 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105(a)-(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d) (1999).

2.  Evidence received since the December 1983 rating 
decision, which denied service connection for a psychiatric 
disorder is not new and material, and the veteran's claim for 
that benefit is not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is essentially claiming that he has a psychiatric 
disorder which existed prior to his active service and which 
was aggravated by his active service.  In a July 1983 rating 
decision, the RO noted that there was no evidence of 
treatment for a psychiatric disorder during service, or 
treatment for psychosis during the first post service year.  
However, the evidence did show a "very long preservice 
history of severe emotional disturbance."  This decision was 
confirmed in a December 1983 rating decision following the 
submission of psychiatric treatment records pre-dating his 
active service which the RO noted showed a behavior disorder 
and anxiety neurosis existed prior to service.  The RO also 
noted that there was no evidence in the service medical 
records to justify a claim for aggravation.  The veteran was 
notified of the decision in January 1984, however, he did not 
appeal within the time allowed and the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).

In November 1985, the veteran submitted a copy of a service 
medical record dated in May 1977 showing a request for 
psychiatry re-evaluation from the Hospital Corps School.  

In May 1998, the veteran filed a claim for service connection 
for a mental disorder.  This was accepted as a request to 
reopen his previously denied claim.  In support of his claim, 
the veteran submitted records of his treatment dating from 
March 1998 to May 1998 from the Southeast Wyoming Mental 
Health Center.  He also submitted records of his outpatient 
treatment at the VAMC in Cheyenne, Wyoming from May 1998 to 
June 1998 as well as a record of his hospitalization at the 
VAMC in Sheridan, Wyoming in June 1998.  An April 1996 letter 
from the H. Fradkin, Ph.D., states that he had treated the 
veteran since the early 1980s when he was a patient at the 
Southeast Mental Health Center in Ohio.  Another letter from 
the Ohio Client Assistance Program reviewed the veteran's 
mental health diagnoses since January 1992.  The RO denied 
the evidence as not new and material to reopen the claim in 
March 1999 decision noting that there was nothing in the 
evidence which showed that the veteran's preexisting mental 
disorder was aggravated during service.  

In a June 1999 personal hearing before a hearing officer at 
the RO, the veteran's representative contended that the 
veteran's service medical records were incomplete, 
specifically that records of his hospitalization at the Great 
Lakes Naval Station sometime in May 1977 were not obtained.  
He asked the VA to make another attempt to obtain them. 

Applicable Law

Because the RO previously denied the veteran's claim for 
service connection for an acquired psychiatric disorder in 
December 1983, and because the veteran did not initiate an 
appeal by filing a notice of disagreement, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of 
finality applies as enunciated in 38 U.S.C.A. § 7105(c).  As 
such, the reopening of the claim for service connection, 
which has been previously and finally disallowed, requires 
that new and material evidence be presented or secured since 
the last final disallowance of that claim.  38 U.S.C.A. 
§ 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273, 284-85 
(1996); see also Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been outlined by the 
United States Court of Appeals for Veterans Claims.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that does not bear directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Third, if the claim is well grounded, VA 
may evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See also 
Elkins, supra.

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

The Board notes that in Hodge v. West, supra, the United 
States Court of Appeals for the Federal Circuit held that the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In Colvin, the 
Court adopted the following test with respect to the nature 
of the evidence which would constitute "material" evidence 
for purposes of reopening a previously denied claim: "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  
Colvin, 1 Vet. App. at 174.  In light the holding in Hodge, 
the Board will analyze the evidence the evidence submitted in 
the instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

In view of the fact that the Court has held, in Fossie v. 
West, 12 Vet. App. 1, 4 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent that one previously 
employed by Colvin, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Analysis

The Board notes that since the December 1983 denial by the 
RO, the veteran has submitted a copy of a service medical 
record, two letters discussing the veteran's mental health 
since no earlier than the 1980s, current records of medical 
treatment and his own testimony in support of his claim to 
reopen.  The service medical records, including the copy 
submitted by the veteran's since the last prior denial, is 
not new.  However, the letters discussing the veteran's 
treatment and the current treatment records are new in that 
this evidence was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, the new evidence must (1) bear directly and 
substantially on the specific matter under consideration, and 
(2) be so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  See Fossie 
v. West, supra.

The Board concludes that the veteran has not submitted 
material evidence concerning his claim for service connection 
for an acquired psychiatric disorder.  While these records 
show treatment for several different psychiatric disorders, 
none earlier than the 1980s, they do not show any link with 
the veteran's service or show that the veteran's preexisting 
psychiatric disorder was aggravated during service.  The 
recent treatment alone, then, is not so significant that it 
requires reopening of this claim.  This evidence is also not 
significant when considered in conjunction with the evidence 
previously of record, since the prior evidence showed no 
evidence of a psychiatric disorder which was related to 
service, or that a psychiatric disorder was aggravated by 
service.

The veteran's contention that he has a psychiatric disorder 
as a result his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render an opinion on a 
matter requiring medical expertise.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the December 1983 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's December 1983 decision denying service connection 
for an acquired psychiatric disorder identified as a nervous 
condition remains final.  See Hodge, 155 F.3d 1356 (1998); 38 
U.S.C.A. §§ 5108, 7105(c)(West 1991); 38 C.F.R. § 3.156 
(1999).

The Board views its discussion as sufficient to inform the 
veteran of the requirements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, supra.  The Board notes the 
arguments by the veteran's representative that the service 
medical records are incomplete; however, in light of the 
extensive development on this issue conducted by the RO, the 
Board must conclude that all available service medical 
records have been associated with the claims file.  

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, that benefit remains denied.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

